UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK

 

OY x
UNITED STATES OF AMERICA : CONSENT PRELIMINARY ORDER OF
: FORFEITURE AS TO SPECIFIC
“Vir : PROPERTIES/MONEY JUDGMENT
JASON GALANIS, : $2 15 Cr. 643 (PKC)
Defendant. .
ee ee ee ee eee x

WHEREAS, on January 31, 2020, JASON GALANIS (the “Defendant”) was
charged in a seven-count Superseding Information, S2 15 Cr. 643 (PEC) (the “Information”) with
conspiracy to commit securities fraud, in violation of Title 18, United States Code, Section 371
(Counts One, Four, and Five); securities fraud, in violation of Title 15, United States Code,
Sections 78j(b) and 78ff; Title 17, Code of Federal Regulations, Section 240.10b-5; and Title 18,
United States Code, Section 2 (Counts Two and Six); investment adviser fraud, in violation of
Title 15, United States Codes, Sections 80b-6 and 80b-17 and Title 18, United States Code, Section

2 (Count Three); and conspiracy to commit investment adviser fraud, in violation of Title 18,

United States Code, Section 371 (Count Seven);

WHEREAS, the Information included a forfeiture allegation as to Counts One
through Seven of the Information seeking, pursuant to Title 18, United States Code, Section
“981(a)(1)(C) and Title 28, United States Code, Section 2461, the forfeiture of any property, real
- or personal, that constitutes or is derived from proceeds traceable to the commission of the offenses
charged in Counts One through Seven of the Information;

WHEREAS, on or about January 31, 2020, the Defendant pled guilty to Counts

One through Seven of the Information pursuant to a plea agreement with the Government, wherein

 
the defendant admitted the forfeiture allegation with respect to Counts One through Seven of the
Information and agreed to forfeit to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, the following:

a. a sum of money equal to $80,869,117.10 in United States currency,
representing any property, real or personal, that constitutes or is derived
from proceeds traceable to the commission of the offenses alleged in Counts
One through Seven of the Information; and

b, all, right, title and interest of the Defendant in the following property:

i. $2,170,000 in United States currency representing the sale proceeds
of 1920 Bel Air Road, Los Angeles, California 90077; and

i. $11,000,000 in United States currency representing the sale
proceeds of 260 West Broadway, Unit 1, New York, New York
10013;

(together, the “Specific Properties”);

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $80,869,117.10 in United States currency, representing any property, real or personal,
that constitutes or is derived from proceeds traceable to the commission of the offenses alleged in
Counts One through Seven of the Information and to the forfeiture of all of his right, title and
interest in the Specific Properties;

WHEREAS, the Defendant further consents to the forfeiture of ail his right, title
and interest in the Specific Properties, which constitutes proceeds traceable to the offenses charged
in Counts One through Seven of the Information;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offense charged in Count One of the Information that the

defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Properties; and

 
WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Properties to its
possession and to notify any and all persons who reasonably appear to be a potential clatmant of
their interest herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney BRIAN R. BLAIS, of counsel, and the Defendant, and his counsel, CHRISTOPHER
MADIOU, Esq., that:

1, As a result of the offenses charged in Counts One through Seven of the
Information, to which the Defendant pled guilty, a money judgment in the amount of
$80,869,117.100 in United States currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offense charged in Counts One through Seven of the Information that the

defendant personally obtained shall be entered against the Defendant.

2. As a result of the offenses charged in Counts One through Seven of the
Information, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in
the Specific Properties is hereby forfeited to the United States for disposition in accordance with

the law, subject to the provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this -
Consent Preliminary Order of Forfeiture as to Specific Properties/Moncy Judgment is final as to
the Defendant, JASON GALANIS, and shail be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

 
4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfetture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Properties/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Properties and to hold such property in its secure custody and control. .

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)Gi) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government intemet site,
www-forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the intemet ad for at least thirty
(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no Jater than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition () shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Properties,

 
(ii) shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Properties, the time and
circumstances of the petitioner’s acquisition of the right, title and interest in the Specific

Properties, any additional facts supporting the petitioner’s claim, and the relief sought, pursuant to

Title 21, United States Code, Section 853(n).

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Properties pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Properties forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

11. Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount

of the Money Judgment.
12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Properties/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

 
14. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Properties/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007,

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 
15. ‘The signature page of this Consent Preliminary Order of Forfeiture as to
Specific Properties/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attomey for the
Southern District of New York

By: } 4 { 2O
Re R. BLAIS DAT.

Assistant United States Attorney
One St. Andrew’s Plaza

New York, New York 16007
Tel.: (212) 637-2521

JASON GALANIS

me PZ _ 3/20

JASON GALANIS — DATE

By’ LE - | ([BL [E22

CHRISTOPHER MADIOU, ESQ. DA
Attorney for Defendant

Wool Worth Building

233 Broadway, Suite 2208

New York, NY 10279

‘SO ORDERED:

LEE /-23/-RO

HONORABLE. KEVIN CASTEL DATE
UNITED STATES DISTRICT JUDGE

 
